Exhibit 10.4
 
FORM OF
PLEDGE AND SECURITY AGREEMENT


This PLEDGE AND SECURITY AGREEMENT, (the “Agreement”), dated as of May 27, 2014,
by and among Guardian 8 Holdings, a Nevada corporation, with headquarters
located at 15230 N. 75th Street, Suite 1002, Scottsdale, Arizona  85260  (the
“Company”), Guardian 8 Corporation, a Nevada corporation, with headquarters
located at 15230 N. 75th Street, Suite 1002, Scottsdale, Arizona  85260 (the
“Guarantor” and the Guarantor together with the Company, the “Debtors” and each
a “Debtor”) and such Holders of those certain Senior Secured Debentures due as
of the date hereof (or other date as set forth therein) (each a “Secured Party”
and together, the “Secured Parties”) in the aggregate principal amount of
$5,250,000, as the same may be amended from time to time, (the “Debentures”),
issued by the Company to the Secured Parties in connection with that certain
Securities Purchase Agreement entered into by and among the Company, the
Guarantor and the Secured Parties, and guaranteed by the Guarantor, on the date
hereof (the “Securities Purchase Agreement”).


W I T N E S S E T H:


WHEREAS, pursuant to the Debentures, the Secured Parties have extended and have
agreed to extend certain credit extensions described above to the Company as
evidenced by the Debentures;


NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:


1.    Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1.  Terms used but not otherwise
defined in this Agreement that are defined in Article 9 of the UCC (such as
“general intangibles” and “proceeds”) shall have the respective meanings given
such terms in Article 9 of the UCC, and capitalized terms not otherwise defined
herein shall have the meaning given them in the Securities Purchase Agreement
described above.


(a)  “Collateral” means the collateral in which the Secured Parties are granted
a security interest by this Agreement, or otherwise so obligated to grant a
security interest under the Securities Purchase Agreement, Debenture, or
Guaranty and which shall include the following, whether presently owned or
existing or hereafter acquired or coming into existence, and all additions and
accessions thereto and all substitutions and replacements thereof, and all
proceeds, products and accounts thereof, including, without limitation, all
proceeds from the sale or transfer of the Collateral and of insurance covering
the same and of any tort claims in connection therewith:


(i)    all Accounts, Deposit Accounts, Instruments, Documents, Chattel Paper
(whether Tangible Chattel Paper or Electronic Chattel Paper), Goods (including
Inventory, Equipment, Fixtures and Motor Vehicles), Payment Intangibles,
Software and other General Intangibles and all Letter-of-Credit Rights;
 
 
 

--------------------------------------------------------------------------------

 


(ii)    the shares of common stock and preferred stock of, or partnership,
membership and other ownership interests in any subsidiary organized under the
laws of the United States or any political subdivision thereof, now or hereafter
owned by any Debtor and all certificates evidencing the same (collectively, the
“Pledged Equity”) which are attached hereto on Schedule A, together with, in
each case:


(1)            all shares, securities, monies or property representing a
dividend on any of the Pledged Equity, or representing a distribution or return
of capital upon or in respect of the Pledged Equity, or resulting from a split
up, revision, reclassification or other like change of the Pledged Equity or
otherwise received in exchange therefor, and any subscription warrants, rights
or options issued to the holders of, or otherwise in respect of, the Pledged
Equity, and


(2)            without affecting the obligations of the Debtors under any
provision prohibiting such action hereunder or under any other Transaction
Document, in the event of any consolidation or merger or similar transaction in
which a subsidiary of such Debtor is not the surviving corporation, all
ownership interests of any class or character of the successor corporation
(unless such successor corporation is that Debtor itself), formed by or
resulting from such consolidation or merger (the Pledged Equity, together with
all other certificates, shares, securities, properties or moneys as may from
time to time be pledged hereunder pursuant to this clause (2) and clause (1)
above being herein collectively called the “Equity Collateral”);


(iii) all Investment Property, Financial Assets and Securities Accounts not
covered by the foregoing clauses, (i), (i) and (iii);


(iv) all Intellectual Property;


(v) all commercial tort claims described on Schedule B hereto;


(vi) all other tangible and intangible property of each Debtor, including all
books, correspondence, credit files, records, invoices, tapes, cards, computer
runs and other papers and documents in the possession or under the control of
the Debtor or any computer bureau or service company from time to time acting
for such Debtor; and


(vii) all Proceeds and products in whatever form of all or any part of the other
Collateral, including all rents, profits, income and benefits and all proceeds
of insurance and all condemnation awards and all other compensation for any
event of loss with respect to all or any part of the other Collateral (together
with all rights to recover and proceed with respect to the same), and all
accessions to, substitutions for and replacements of all or any part of the
other Collateral.
 
 
2

--------------------------------------------------------------------------------

 


(c)  “Obligations” means all obligations of the Debtors owed to the Secured
Parties whether now or hereafter existing, voluntary or involuntary, direct or
indirect, absolute or contingent, liquidated or unliquidated, whether or not
jointly owed with others, and whether or not from time to time decreased or
extinguished and later increased, created or incurred, and all or any portion of
such obligations or liabilities that are paid, to the extent all or any part of
such payment is avoided or recovered directly or indirectly from the Secured
Parties as a preference, fraudulent transfer or otherwise as such obligations
may be amended, supplemented, converted, extended or modified from time to time.


(d)  “Required Holders” has the meaning set forth in the Debenture and shall
include the Agent acting on behalf of the Required Holders pursuant to their
written instructions.


(e)  “UCC” means the Uniform Commercial Code and or any other applicable law of
any jurisdiction (including, without limitation, the state of Nevada and
Arizona) as to any Collateral located therein.


2.    Grant of Security Interest. As an inducement for the Secured Parties to
extend the credit as evidenced by the Debentures and to secure the complete and
timely payment, performance and discharge in full, as the case may be, of all of
the Obligations, each Debtor hereby unconditionally and irrevocably pledges,
grants and hypothecates to the Secured Parties a continuing security interest in
and to, a lien upon and a right of set-off against all of their respective
right, title and interest of whatsoever kind and nature in and to, the
Collateral (the “Security Interest”).


3.    Representations, Warranties, Covenants and Agreements of the
Debtors.  Each Debtor represents and warrants to, and covenants and agrees with,
the Secured Parties as follows:


(a)  Each Debtor has the requisite corporate power and authority to enter into
this Agreement and otherwise to carry out its obligations hereunder.  The
execution, delivery and performance by each Debtor of this Agreement and the
filings contemplated therein have been duly authorized by all necessary action
on the part of each Debtor and no further action is required by each Debtor.


(b)  Each Debtor has no place of business or offices where its books of account
and records are kept (other than temporarily at the offices of its attorneys or
accountants) or places where Collateral is stored or located, except as set
forth on Schedule C attached hereto.
 
 
3

--------------------------------------------------------------------------------

 


(c)  Each Debtor is the sole owner of its Collateral, free and clear of any
conflicting ownership interest or liens, security interests, encumbrances,
rights or claims (except for Permitted Liens), and is fully authorized to grant
the Security Interest in and to pledge the Collateral.  There is not on file in
any governmental or regulatory authority, agency or recording office an
effective financing statement, security agreement, license or transfer or any
notice of any of the foregoing (other than those filed in favor of the Secured
Parties) covering or affecting any of the Collateral.  So long as this Agreement
shall be in effect, no Debtor shall execute and shall knowingly permit to be on
file in any such office or agency any such financing statement or other document
or instrument (except (i) for Permitted Liens and (ii) to the extent filed or
recorded in favor of the Secured Parties pursuant to the terms of this
Agreement).


(d)  To each Debtor’s knowledge, no part of its ownership rights to its
Collateral has been judged invalid or unenforceable.  No written claim has been
received that any Collateral or any Debtor’s use of any Collateral violates the
rights of any third party.  There has been no adverse decision to any Debtor’s
claim of ownership rights in or exclusive rights to use of its Collateral in any
jurisdiction or to any Debtor’s right to keep and maintain such Collateral in
full force and effect, and there is no proceeding involving said rights pending
or, to the best knowledge of such Debtor, threatened before any court, judicial
body, administrative or regulatory agency, arbitrator or other governmental
authority.


(e)  Each Debtor shall at all times maintain its books of account and records
relating to the Collateral at its principal place of business and its Collateral
at the locations set forth on Schedule C and may not relocate such books of
account and records or tangible Collateral unless it delivers to the Secured
Parties at least 30 days prior to such relocation (i) written notice of such
relocation and the new location thereof (which must be within the United States)
and (ii) evidence that appropriate financing statements under the UCC and other
necessary documents have been filed and recorded and other steps have been taken
to perfect the Security Interest to create in favor of each of the Secured
Parties a valid, perfected and continuing perfected first priority lien in the
Collateral (other than with respect to the oil and gas real property that forms
a part of the Collateral, in which will be created a valid, perfected and
continuing perfected lien in such property; provided however, each Debtor shall
promptly inform the Secured Parties upon learning of any  prior lien on such oil
and gas interests that would be materially adverse to the interests of the
Secured Parties thereon).


(f)  This Agreement together with such mortgages, deeds of trust, trust deeds,
and other agreements by and among the Secured Parties and the Debtors, creates,
or will create, in favor of the Secured Parties a valid security interest in the
Collateral securing the payment and performance of the Obligations and, upon
making the filings described in the paragraph (g) set forth immediately below,
will create a perfected first priority security interest in such Collateral.


(g)  Each Debtor hereby authorizes each of the Secured Parties to file one or
more financing statements under the UCC, with respect to the Security Interest
with the proper filing and recording agencies in any jurisdiction deemed proper
by them.
 
 
4

--------------------------------------------------------------------------------

 


(h)  The execution, delivery and performance of this Agreement by each Debtor
does not conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing such Debtor’s debt or otherwise) or other understanding
to which such Debtor is a party or by which any property or asset of such Debtor
is bound or affected.  No consent (including, without limitation, from
stockholders or creditors of such Debtor) is required for such Debtor to enter
into and perform its obligations hereunder.


(i)  After making the filings contemplated by Section 3(f), each Debtor shall at
all times maintain the liens and Security Interest provided for hereunder as
valid and perfected first priority liens and security interests in the
Collateral as described in Sections 3(e) and (f) of this Agreement in favor of
the Secured Parties until this Agreement and the Security Interest hereunder
shall be terminated pursuant to Section 11 hereof.  Each Debtor hereby agrees to
defend the same against any and all persons.  Each Debtor shall safeguard and
protect all Collateral for the account of the Secured Parties.  Each Debtor
irrevocably authorizes the Secured Parties at any time and from time to time to
file in any filing office in any jurisdiction any initial financing statement or
amendment thereto that indicates the collateral as “all assets” or “all personal
property” of such Debtor or words of similar effect and will pay the cost of
filing the same in all public offices wherever filing is, or is deemed by the
Secured Parties to be, necessary or desirable to effect the rights and
obligations provided for herein.  Without limiting the generality of the
foregoing, the Debtors shall pay all fees, taxes and other amounts necessary to
maintain the Collateral and the Security Interest hereunder, and the Debtors
shall obtain and furnish to the Secured Parties from time to time, upon demand,
such releases and/or subordinations of claims and liens which may be required to
maintain the priority of the Security Interest hereunder.


(j)  No Debtor will directly or indirectly, consummate an unapproved Asset Sale,
as such is defined in the Debenture.


(k)  Each Debtor shall keep and preserve its Equipment, Inventory and other
tangible Collateral in good condition, repair and order and shall not operate or
locate any such Collateral (or cause to be operated or located) in any area
excluded from insurance coverage.


(l)  Each Debtor shall, within ten (10) days of obtaining knowledge thereof,
advise the Secured Parties promptly, in sufficient detail, of any substantial
change in the Collateral, and of the occurrence of any event which would have a
material adverse effect on the value of the Collateral or on the Secured
Parties’ security interest therein.


(m)  Each Debtor shall promptly execute and deliver to the Secured Parties such
further deeds, mortgages, fixture filings, assignments, security agreements,
financing statements or other instruments, documents, certificates and
assurances and take such further action as any Secured Party may from time to
time request and may in its sole discretion deem necessary to perfect, protect
or enforce its security interest in the Collateral or any additional collateral,
including, without limitation, the execution and delivery of separate mortgages
and fixture filings, which shall be satisfactory to the Secured Parties in their
sole discretion for real or personal property interest.
 
 
5

--------------------------------------------------------------------------------

 


(n)  Each Debtor shall permit the Secured Parties and their representatives and
agents to inspect the Collateral at any time, with reasonable advance notice,
and to make copies of records pertaining to the Collateral as may be requested
by the Secured Parties from time to time.


(o)  Each Debtor shall take all steps reasonably necessary to diligently pursue
and seek to preserve, enforce and collect any rights, claims, causes of action
and accounts receivable in respect of its Collateral other than as normal and
customary in the ordinary course of such Debtor’s business.


(p)  Each Debtor shall promptly notify the Secured Parties in sufficient detail
upon becoming aware of any attachment, garnishment, execution or other legal
process levied against its Collateral and of any other information received by
such Debtor which would have a material adverse effect on the value of the
Collateral, the Security Interest or the rights and remedies of the Secured
Parties hereunder.


(q)  All information heretofore, herein or hereafter supplied to the Secured
Parties by or on behalf of any Debtor with respect to the Collateral is accurate
and complete in all material respects as of the date furnished.


(r)   Each Debtor shall, and cause it subsidiaries, if any, to, at all times
preserve and keep in full force and effect their respective valid existence and
good standing and any rights and franchises material to their businesses.


(s)  Each Debtor will not change its name, corporate structure, or identity, or
add any new fictitious name unless it provides at least thirty (30) days prior
written notice to the Secured Parties of such change and, at the time of such
written notification, such Debtor provides any financing statements or fixture
filings necessary to perfect and continue perfected the perfected first priority
Security Interest granted and evidenced by this Agreement.


(t)  No Debtor may relocate its chief executive office to a new location without
providing thirty (30) days prior written notification thereof to the Secured
Parties and so long as, at the time of such written notification, such Debtor
provides any financing statements or fixture filings necessary to perfect and
continue perfected the perfected first priority Security Interest granted and
evidenced by this Agreement.
 
 
6

--------------------------------------------------------------------------------

 


4.    Defaults. The following events shall be “Events of Default”:


(a)  The occurrence of an Event of Default (as defined in any of the Debentures)
under the Debenture;


(b)  Any representation or warranty of any Debtor in this Agreement shall prove
to have been incorrect in any material respect when made;


(c)  The failure by any Debtor to observe or perform any of its obligations
hereunder for (i) five (5) days after delivery to all Debtors of notice of such
failure by or on behalf of a Secured Party if such failure is not able to be
cured, or (ii) fifteen (15) days after delivery to all Debtors of notice of such
failure by or on behalf of a Secured Party if such failure is able to be cured
and the Debtor is diligently prosecuting such cure; or


(d)  If any provision of this Agreement shall at any time for any reason be
declared to be null and void, or the validity or enforceability hereof shall be
contested by any Debtor, or a proceeding shall be commenced by any Debtor, or by
any governmental authority having jurisdiction over any Debtor, seeking to
establish the invalidity or unenforceability thereof, or any Debtor shall deny
that any Debtor has any liability or obligation purported to be created under
this Agreement.


5.    Duty To Hold In Trust.  Upon the occurrence of any Event of Default and at
any time thereafter, each Debtor shall, upon receipt of any revenue, income or
other sums subject to the Security Interest, whether payable pursuant to the
Debentures or otherwise, or of any check, draft, note, trade acceptance or other
instrument evidencing an obligation to pay any such sum, hold the same in trust
for the Secured Parties and shall forthwith endorse and transfer any such sums
or instruments, or both, to the Secured Parties (pro rata in accordance with the
principal amount of Debentures held by each) for application to the satisfaction
of the Obligations.


6.    Rights and Remedies Upon Default.   Upon the occurrence of any Event of
Default and at any time thereafter, the Required Holders on behalf of all
Secured Parties shall have the right to exercise all of the remedies conferred
hereunder and under the Debentures, and all the rights and remedies of a secured
party under the UCC.  Without limitation, the Required Holders, on behalf of all
Secured Parties, shall have the following rights and powers:


(a)  The Required Holders, acting through the Agent, shall have the right to
take possession of the Collateral and, for that purpose, enter, with the aid and
assistance of any person, any premises where the Collateral, or any part
thereof, is or may be placed and remove the same, and each Debtor shall assemble
the Collateral and make it available to the Required Holders at places which the
Required Holders shall reasonably select, whether at such Debtor’s premises or
elsewhere, and make available to the Required Holders, without rent, all of such
Debtor’s respective premises and facilities for the purpose of the Required
Holders taking possession of, removing or putting the Collateral in saleable or
disposable form.
 
 
7

--------------------------------------------------------------------------------

 


(b)  The Required Holders, acting through the Agent, shall have the right to
operate the business of the Debtors using the Collateral and shall have the
right to assign, sell, lease or otherwise dispose of and deliver all or any part
of the Collateral, at public or private sale or otherwise, either with or
without special conditions or stipulations, for cash or on credit or for future
delivery, in such parcel or parcels and at such time or times and at such place
or places, and upon such terms and conditions as the Required Holders may deem
commercially reasonable, all without (except as shall be required by applicable
statute and cannot be waived) advertisement or demand upon or notice to the
Debtors or right of redemption of any Debtor, which are hereby expressly
waived.  Upon each such sale, lease, assignment or other transfer of Collateral,
the Required Holders may, unless prohibited by applicable law which cannot be
waived, purchase all or any part of the Collateral being sold, free from and
discharged of all trusts, claims, right of redemption and equities of any
Debtor, which are hereby waived and released.


7.    Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Collateral hereunder shall be applied first, to the expenses
of retaking, holding, storing, processing and preparing for sale, selling, and
the like (including, without limitation, any taxes, fees and other costs
incurred in connection therewith) of the Collateral, to the reasonable
attorneys’ fees and expenses incurred by the Secured Parties in enforcing their
rights hereunder and in connection with collecting, storing and disposing of the
Collateral, and then to satisfaction of the Obligations to each Secured Party,
and to the payment of any other amounts required by applicable law, after which
the Secured Parties shall pay to the Debtors any surplus proceeds.  If, upon the
sale, license or other disposition of the Collateral, the proceeds thereof are
insufficient to pay all amounts to which the Secured Parties are legally
entitled, the Debtors will be liable for the deficiency, together with interest
thereon, at the rate of 10% per annum or the lesser amount permitted by
applicable law (the “Default Rate”), and the reasonable fees of any attorneys
employed by the Required Holders to collect such deficiency.  To the extent
permitted by applicable law, each Debtor waives all claims, damages and demands
against the Secured Parties arising out of the repossession, removal, retention
or sale of the Collateral, unless due to the gross negligence or willful
misconduct of the Secured Parties.


8.    Costs and Expenses. The Debtors agree to pay all reasonable out-of-pocket
fees, costs and expenses incurred in connection with any filing required
hereunder, including without limitation, any financing statements pursuant to
the UCC, continuation statements, partial releases and/or termination statements
related thereto or any expenses of any searches reasonably required by any
Secured Party.  The Debtors shall also pay all other claims and charges which in
the reasonable opinion of the Required Holders might prejudice, imperil or
otherwise affect the Collateral or the Security Interest therein.  The Debtors
will also, upon demand, pay to the Required Holders the amount of any and all
reasonable expenses, including the reasonable fees and expenses of their counsel
and of any experts and agents, which the Required Holders may incur in
connection with (i) the enforcement of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Collateral, or (iii) the exercise or enforcement of any of the rights of
the Secured Parties under the Debentures.  Until so paid, any fees payable
hereunder shall be added to the principal amount of the Debentures and shall
bear interest at the Default Rate.
 
 
8

--------------------------------------------------------------------------------

 


9.    Responsibility for Collateral.  Each Debtor assumes all liabilities and
responsibility in connection with all Collateral (except for such Collateral
that is perfected by possession or control and only to the extent such is in the
possession of a Secured Party or its agent), and the Obligations shall in no way
be affected or diminished by reason of the loss, destruction, damage or theft of
any of the Collateral or its unavailability for any reason.


10.   Security Interest Absolute. All rights of each Secured Party and all
Obligations of the Debtors hereunder shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Debentures or any agreement entered into in connection with the foregoing,
or any portion hereof or thereof; (b) any change in the time, manner or place of
payment or performance of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Debentures or any other agreement entered into in connection with the
foregoing; (c) any exchange, release or nonperfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guaranty, or any other security, for all or any of the
Obligations; (d) any action by the Required Holders to obtain, adjust, settle
and cancel in its sole discretion any insurance claims or matters made or
arising in connection with the Collateral; or (e) any other circumstance which
might otherwise constitute any legal or equitable defense available to any
Debtor, or a discharge of all or any part of the Security Interest granted
hereby.  Until the Obligations shall have been paid and performed in full, the
rights of each Secured Party shall continue even if the Obligations are barred
for any reason, including, without limitation, the running of the statute of
limitations or bankruptcy.  The Debtor expressly waives presentment, protest,
notice of protest, demand, notice of nonpayment and demand for performance. In
the event that at any time any transfer of any Collateral or any payment
received by any Secured Party hereunder shall be deemed by final order of a
court of competent jurisdiction to have been a voidable preference or fraudulent
conveyance under the bankruptcy or insolvency laws of the United States, or
shall be deemed to be otherwise due to any party other than any Secured Party,
then, in any such event, the Debtors’ obligations hereunder shall survive
cancellation of this Agreement, and shall not be discharged or satisfied by any
prior payment thereof and/or cancellation of this Agreement, but shall remain a
valid and binding obligation enforceable in accordance with the terms and
provisions hereof.  Each Debtor waives all right to require a Secured Party to
proceed against any other person or Debtor or to apply any Collateral which such
Secured Party may hold at any time, or to marshal assets, or to pursue any other
remedy. Each Debtor waives any defense arising by reason of the application of
the statute of limitations to any obligation secured hereby.


11.   Term of Agreement. This Agreement and the Security Interest shall
terminate on the date on which all payments under the Debentures have been made
in full or have been satisfied and all other Obligations have been paid or
discharged.  Upon such termination, each Secured Party, at the request and at
the expense of the Debtors, will join in executing any termination statement or
similar statement with respect to any financing statement or other security
instrument executed and filed pursuant to this Agreement.
 
 
9

--------------------------------------------------------------------------------

 


12.  Power of Attorney; Further Assurances.


(a)  Each Debtor authorizes the Required Holders, and the Agent acting pursuant
to the written instructions of the Required Holders, and does hereby make,
constitute and appoint the Agent, acting on behalf of and pursuant to the
written instructions of the Required Holders, and each of the Agent’s officers,
agents, successors or assigns with full power of substitution, as such Debtor’s
true and lawful attorney-in-fact, with power, in the name of the Required
Holders, the Agent or such Debtor, after the occurrence and during the
continuance of an Event of Default, (i) to endorse any note, checks, drafts,
money orders or other instruments of payment (including payments payable under
or in respect of any policy of insurance) in respect of the Collateral that may
come into possession of the Secured Party; (ii) to sign and endorse any
financing statement pursuant to the UCC or any invoice, freight or express bill,
bill of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications and notices in connection with accounts, and other
documents relating to the Collateral; (iii) to pay or discharge taxes, liens,
security interests or other encumbrances at any time levied or placed on or
threatened against the Collateral; (iv) to demand, collect, receipt for,
compromise, settle and sue for monies due in respect of the Collateral; and (v)
generally, to do, at the option of the Required Holders, and at the expense of
the Debtors, at any time, or from time to time, all acts and things which the
Required Holders or the Agent acting on their behalf, deem necessary to protect,
preserve and realize upon the Collateral and the Security Interest granted
therein in order to effect the intent of this Agreement and the Debentures all
as fully and effectually as the Debtors might or could do; and each Debtor
hereby ratifies all that said attorney shall lawfully do or cause to be done by
virtue hereof.  This power of attorney is coupled with an interest and shall be
irrevocable for the term of this Agreement and thereafter as long as any of the
Obligations shall be outstanding.


(b)  On a continuing basis, each Debtor will make, execute, acknowledge,
deliver, file and record, as the case may be, with the proper filing and
recording agencies in any jurisdiction, including, without limitation, the
jurisdictions indicated on Schedule C attached hereto, all such instruments, and
take all such action as may reasonably be deemed necessary or advisable, or as
reasonably requested by the Agent, to perfect the Security Interest granted
hereunder and otherwise to carry out the intent and purposes of this Agreement,
or for assuring and confirming to the Required Holders the grant or perfection
of a perfected first priority security interest in all the Collateral under the
UCC (other than with respect to the oil and gas real property that forms a part
of the Collateral, in which will be created a perfected security interest in
such property; provided however, each Debtor has no knowledge of any prior liens
on such oil and gas interests such that alone or in the aggregate would that
would be materially adverse to the interests of the  Secured Parties thereon).


(c)  Each Debtor hereby irrevocably appoints the Required Holders and the Agent
acting on their behalf, as the Debtor’s attorney-in-fact, with full authority in
the place and instead of the Debtor and in the name of the Debtor, from time to
time in the Required Holders’ or the Agent’s discretion, to take any action and
to execute any instrument which the Required Holders or the Agent may deem
necessary or advisable to accomplish the purposes of this Agreement, including
the filing, in its sole discretion, of one or more financing or continuation
statements and amendments thereto, relative to any of the Collateral without the
signature of such Debtor where permitted by law.
 
 
10

--------------------------------------------------------------------------------

 


13.   Notices. All notices, requests, demands and other communications hereunder
shall be subject to the notice provision of the Guaranty or Securities Purchase
Agreement as applicable.


14.   Other Security. To the extent that the Obligations are now or hereafter
secured by property other than the Collateral or by the guarantee, endorsement
or property of any other person, firm, corporation or other entity, then the
Required Holders shall have the right, in their sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any Secured Party’s rights and
remedies hereunder.


15.   Best Efforts for Licensed Collateral. Notwithstanding any other provision
contained herein or any of the other Transaction Documents, upon the occurrence
of an Event of Default, each Debtor hereby agrees that with respect to any part
of the Collateral which may require the consent of any third party or third
parties in order for such Debtor to transfer and/or convey its interest in and
to such Collateral to the Required Holders, as may be required in accordance
herewith, such Debtor agrees to and shall use its best efforts to obtain such
consents or approvals in as expedient manner as possible.
 
16. Agency.


(a)  Appointment. The Required Holders by their acceptance of the benefits of
this Agreement, hereby designate Pinnacle Family Office Investments, L.P. as
their representative (the “Agent”) to act as specified herein.  The Required
Holders shall by written consent from time to time as they shall deem
appropriate, authorize the Agent to take such action on their behalf under the
provisions of this Agreement and any other Transaction Document (as such term is
defined in the Debentures) and to exercise such powers and to perform such
duties hereunder and thereunder as are specifically delegated to or required of
the Agent by the terms hereof and thereof and such other powers as are
reasonably incidental thereto.  The Agent may perform any of its duties
hereunder by or through its agents or employees.


(b)  Nature of Duties.  The Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement.  Neither the Agent nor any
of its partners, members, shareholders, officers, directors, employees or agents
shall be liable for any action taken or omitted by it as such under this
Agreement or hereunder or in connection herewith or therewith, be responsible
for the consequence of any oversight or error of judgment or answerable for any
loss, unless caused solely by its or their gross negligence or willful
misconduct as determined by a final judgment (not subject to further appeal) of
a court of competent jurisdiction.  The duties of the Agent shall be mechanical
and administrative in nature; the Agent shall not have by reason of this
Agreement or any other Transaction Document a fiduciary relationship in respect
of any Debtor or any Secured Party; and nothing in this Agreement or any other
Transaction Document, expressed or implied, is intended to or shall be so
construed as to impose upon the Agent any obligations in respect of this
Agreement or any other Transaction Document except as expressly set forth herein
and therein.
 
 
11

--------------------------------------------------------------------------------

 


(c)  Lack of Reliance on the Agent.  Independently and without reliance upon the
Agent, each Secured Party, to the extent it deems appropriate, has made and
shall continue to make (i) its own independent investigation of the financial
condition and affairs of the Company and its subsidiaries in connection with
such Secured Party’s investment in the Debtors, the creation and continuance of
the Obligations, the transactions contemplated by the Transaction Documents, and
the taking or not taking of any action in connection therewith, and (ii) its own
appraisal of the creditworthiness of the Company and its subsidiaries, and of
the value of the Collateral from time to time, and the Agent shall have no duty
or responsibility, either initially or on a continuing basis, to provide any
Secured Party with any credit, market or other information with respect thereto,
whether coming into its possession before any Obligations are incurred or at any
time or times thereafter.  The Agent shall not be responsible to the Debtors or
any Secured Party for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith, or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of this
Agreement or any other Transaction Document, or for the financial condition of
the Debtors or the value of any of the Collateral, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Transaction Document, or
the financial condition of the Debtors, or the value of any of the Collateral,
or the existence or possible existence of any default or Event of Default under
this Agreement, the Debentures or any of the other Transaction Documents.


(d)  Certain Rights of the Agent.  Subject to this Agreement, the Agent shall
have the right to take any action with respect to the Collateral, on behalf of
all of the Secured Parties.  To the extent practical, the Required Holders shall
provide the Agent with instructions with respect to any material act or action
(including failure to act) in connection with this Agreement or any other
Transaction Document, and the Agent shall be entitled to act or refrain from
acting in accordance with the instructions of the Required Holders; if such
instructions are not provided despite the Agent’s request therefor, the Agent
shall be entitled to refrain from such act or taking such action, and if such
action is taken, shall be entitled to appropriate indemnification from the
Secured Parties in respect of actions to be taken by the Agent; and the Agent
shall not incur liability to any person or entity by reason of so
refraining.  Without limiting the foregoing, (a) no Secured Party shall have any
right of action whatsoever against the Agent as a result of the Agent acting or
refraining from acting hereunder in accordance with the terms of this Agreement
or any other Transaction Document, and the Debtors shall have no right to
question or challenge the authority of, or the instructions given to, the Agent
pursuant to the foregoing and (b) the Agent shall not be required to take any
action which the Agent believes (i) could reasonably be expected to expose it to
personal liability or (ii) is contrary to this Agreement, the Transaction
Documents or applicable law.
 
 
12

--------------------------------------------------------------------------------

 


(e)  Reliance  The Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, resolution, notice, statement, certificate, telex,
teletype or telecopier message, cablegram, radiogram, order or other document or
telephone message signed, sent or made by the proper person or entity, and, with
respect to all legal matters pertaining to this Agreement and the other
Transaction Documents and its duties thereunder, upon advice of counsel selected
by it and upon all other matters pertaining to this Agreement and the other
Transaction Documents and its duties thereunder, upon advice of other experts
selected by it.  Anything to the contrary notwithstanding, the Agent shall have
no obligation whatsoever to any Secured Party to assure that the Collateral
exists or is owned by the Debtors or is cared for, protected or insured or that
the liens granted pursuant to this Agreement have been properly or sufficiently
or lawfully created, perfected, or enforced or are entitled to any particular
priority.


(f)  Indemnification.  The Debtors will jointly and severally reimburse and
indemnify the Agent, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against the Agent in performing its duties hereunder or under
this Agreement or any other Transaction Document, or in any way relating to or
arising out of this Agreement or any other Transaction Document except for those
determined by a final judgment (not subject to further appeal) of a court of
competent jurisdiction to have resulted solely from the Agent’s own gross
negligence or willful misconduct.  Prior to taking any action hereunder as
Agent, the Agent may require each Debtor to deposit with it sufficient sums as
it determines in good faith is necessary to protect the Agent for costs and
expenses associated with taking such action.


(g)  Resignation by the Agent.


(i)  (a) The Agent (A) may resign at any time or (B) upon it no longer being a
Holder, it must resign, by giving 30 days’ prior written notice to the Debtors
and the Secured Parties or (b) if requested in writing by the Required Holders,
must immediately resign upon the appointment of a successor Agent pursuant to
clause (ii) below, from the performance of all its functions and duties under
this Agreement as Agent.  Such resignation shall take effect upon the
appointment of a successor Agent pursuant to clauses (ii) and (iii) below.


(ii)  Upon any such notice of resignation or as otherwise provided, the Required
Holders, shall appoint a successor Agent hereunder.
 
(iii) If a successor Agent shall not have been so appointed within such 30-day
period, the Agent shall then appoint a successor Agent who shall serve as Agent
until such time, if any, as the Required Holders appoint a successor Agent as
provided above.  If a successor Agent has not been appointed within such 30-day
period, the Agent may petition any court of competent jurisdiction or may
interplead the Debtors and the Secured Parties in a proceeding for the
appointment of a successor Agent, and all fees, including, but not limited to,
extraordinary fees associated with the filing of interpleader and expenses
associated therewith, shall be payable by the Debtors on demand.
 
 
13

--------------------------------------------------------------------------------

 


(h)  Rights with respect to Collateral.  Each Secured Party agrees with all
other Secured Parties and the Agent (i) that it shall not, and shall not attempt
to, exercise any rights with respect to its security interest in the Collateral,
whether pursuant to any other agreement or otherwise (other than pursuant to
this Agreement), or take or institute any action against the Agent or any of the
other Secured Parties in respect of the Collateral or its rights hereunder
(other than any such action arising from the breach of this Agreement) and (ii)
that such Secured Party has no other rights with respect to the Collateral other
than as set forth in this Agreement and the other Transaction Documents.  Upon
the acceptance of any appointment as the Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent and the retiring
Agent shall be discharged from its duties and obligations under this Agreement. 
After any retiring Agent’s resignation or removal hereunder as Agent, the
provisions of this Agreement shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent.


17. Miscellaneous.


(a)  No course of dealing between any Debtor and any Secured Party, nor any
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder or under the Debentures shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.


(b)  All of the rights and remedies of each Secured Party with respect to the
Collateral, whether established hereby or by the Debentures or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.


(c)  This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof and is intended to supersede all prior
negotiations, understandings and agreements with respect thereto.  Except as
specifically set forth in this Agreement, no provision of this Agreement may be
modified or amended except by a written agreement specifically referring to this
Agreement and signed by the parties hereto.


(d)  In the event any provision of this Agreement is held to be invalid,
prohibited or unenforceable in any jurisdiction for any reason, unless such
provision is narrowed by judicial construction, this Agreement shall, as to such
jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable.  If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.
 
 
14

--------------------------------------------------------------------------------

 


(e)  No waiver of any breach or default or any right under this Agreement shall
be considered valid unless in writing and signed by the party giving such
waiver, and no such waiver shall be deemed a waiver of any subsequent breach or
default or right, whether of the same or similar nature or otherwise.


(f)  This Agreement shall be binding upon and inure to the benefit of each party
hereto and its successors and assigns.


(g)  Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.


(h)  All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Nevada.  Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If either party shall
commence a proceeding to enforce any provisions of this Agreement, then the
prevailing party in such proceeding shall be reimbursed by the other party for
its reasonable attorneys fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such proceeding.


(i)  This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.




[signature page follows]
 
 
15

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Pledge and Security
Agreement to be duly executed on the day and year first above written.


PLEDGOR:
 

 
Guardian 8 Holdings
 
By: /s/ C. Stephen Cochennet                                               
C. Stephen Cochennet, CEO/President
 
Address for Notice and Delivery:
15230 N. 75th Street, Suite 1002
Scottsdale, Arizona  85260
Telephone: 913.317.8887
Facsimile: 480.436.5777
Attention: C. Stephen Cochennet, CEO
 
With a copy to:
DeMint Law, PLLC
3753 Howard Hughes Parkway
Second Floor Suite 314
Las Vegas, Nevada  89169
Telephone: 702.586.6436
Facsimile: 702.442.7995
Attention: Anthony N. DeMint, Esq.

 
 

 
[Pledge and Security Agreement Signature Page]
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Pledge and Security
Agreement to be duly executed on the day and year first written above.


PLEDGOR:
 

 
Guardian 8 Corporation,
a Nevada Corporation
 
By: /s/ C. Stephen Cochennet                                                
C. Stephen Cochennet, CEO/President
 
Address for Notice and Delivery:
15230 N. 75th Street, Suite 1002
Scottsdale, Arizona  85260
Telephone: 913.317.8887
Facsimile:  480.436.5777
Attention: C. Stephen Cochennet, CEO
 
With a copy to:
DeMint Law, PLLC
3753 Howard Hughes Parkway
Second Floor Suite 314
Las Vegas, Nevada  89169
Telephone: 702.586.6436
Facsimile: 702.442.7995
Attention: Anthony N. DeMint, Esq.

 
 
 
 
[Pledge and Security Agreement Signature Page]
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has duly executed the agreement as of the
day and year first above written.


SECURED PARTY:
 

 
                                                                                
   
[name of buyer]


By:_________________________________
Name:
Title:
 
Address for Notice and Delivery:
                                                                              
                                                                              
                                                                              
                                                                              
 
 
With a copy to:
                                                                                
   
                                                                                    
                                                                                    
                                                                                    



 
 
[Pledge and Security Agreement Signature Page]
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A


PLEDGED EQUITY




Obligor:
             
 
Name of Subsidiary
 
Number of Shares
   
Certificate
Number
   
Percentage Ownership
 
Guardian 8 Corporation
                                        100 %                          

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE B


Commercial Tort Claims


None.
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE C


Principal Place of Business of Debtors:


15230 N. 75th Street, Suite 1002
Scottsdale, Arizona  85260
Telephone: 913.317.8887
Facsimile: 480.436.5777


Locations Where Collateral is Located or Stored:


15230 N. 75th Street, Suite 1002
Scottsdale, Arizona  85260
Telephone: 913.317.8887
Facsimile: 480.436.5777




 
 

--------------------------------------------------------------------------------

 